Title: From George Washington to John Hoskins Stone, 6 December 1795
From: Washington, George
To: Stone, John Hoskins


          
            Dear Sir,
            Philadelphia. 6th Decr 1795
          
          By thursdays Post I was favoured with your letter of the 27th ulto enclosing a declaration of the General Assembly of Maryland.
          At any time would the expression of such a sentiment have been considered as highly honorable & flattering: at the present, when the voice of malignancy is so high toned, and no attempts are left unessayed to destroy all confidence in the Constituted authorities of this country it is peculiarly grateful to my Sensibility; and coming spontaneously, & with the unanimity it has done from so respectable a representation of the People it adds weight, as well as pleasure to the act.
          I have long since resolved (for the present time at least) to let my calumniaters proceed without taking notice of their invectives myself, or by any other with my participation or knowledge. Their views, I dare say are readily perceived by all the enlightened and well disposed part of the community; and by the Records of my Administration, & not by the voice of faction I expect to be acquitted or condemned hereafter.
          For your politeness in making the unofficial & friendly communication of this act, I pray you to receive my thanks; & assurances at the sametime of my being, with very great esteem & regard, Dr Sir Your Most Obedt & Hble Servt
          
            Go: Washington
          
        